DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,249,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach [cited as line numbers in the parentheses] the instant claims as follows:
As per claim 1: 
The patent claim 4 teaches a method, comprising: enabling electrical mirroring for a non-volatile storage device by setting a corresponding register bit for the non-volatile storage device in a storage controller [see patent claim 1, lines 2-4 and last two lines; bits are set in the storage controller indicating the corresponding non-volatile memory (or targets within the non-volatile memories) are mirrored memories]; receiving data to be stored in the non-volatile storage device, the data being received in an original data bit order; reversing a data bit order at the storage controller for the received data to generate data in a reversed data bit order [see patent claim 4, lines 6-8; at the controller, the received data in original data bit order is reversed prior to storing the data into the non-volatile memory] ; and sending the data in the reversed data bit order on a data bus connected to the non-volatile storage device for the received data to be stored in the original data bit order in the non-volatile storage device [see claim 4, the last four lines].
The patent claim 4 teaches all of the claimed limitation in the instant claim 1.  Accordingly, the instant claim1 is anticipated by the patent claim 4.
For claims 2-20:
 Similarly to claim 1, the claimed limitation of claims 2-20 can also be founded in the patent claims 1-20.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to come up with the system and a method thereof as claimed in the instant claims 2-20 using the patent claims 1-20 as a guideline.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teitel et al., US 9,553,611, teaches a memory controller that reverses bit order of a bit group in a codeword [see claim 20].
Mizushima, US 2014/0108702, teaches a memory chip that the pin to which a bus is coupled may be reversed [see para. 0057].
Schnell, US 2003/0185082, teaches coupling a memory connection pin to a reversed contact of the printed circuit board. See para. 0030.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137